DETAILED ACTION


The following is an Allowance in response to Applicant's response filed on 12/24/2020.  Applicant has amended claims 1-3, 6, 11.  Claims 1-3, 5-8, 10-13, 15-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-3, 5-8, 10-13, 15-20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by applying the machine learning model to the monitored data and using the results to generate alerts.   The claims are allowable over the art in light of the applicant’s amendments and arguments on 12/24/20, specifically p. 12, 17-19 of the remarks.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Mogal (US 2018/0374052 A1), a method for improving a building information modeling system for a construction project by including a field reporting functionality to the building modeling system; the field reporting functionality adapted to: obtain virtual project data relating to the building modeling system, wherein project data is associated with resolution of a task of the building modeling system; provide a schedule modality configured to a first timeline for both a delivery of the project data and a second timeline for an associated resolution to the project data; and provide a progress modality configured to link field data from a jobsite of the construction project to the project data

B. Cohen et al. (US 7,673,340 B1), a system for monitoring and analyzing user activity of an interactive system, providing insight and recommendations to improve the interactive system based on the user activity that analyzes user behavior in the context of the structure of the interactive system as experienced by the user, the analysis of business-critical user tasks, the automated generation of recommendations for improving the interactive system, reports on the interactive system's application logic and data, unique visualizations of user behavior through the use of graphical displays, and secure report viewing and creation

C. Wu et al. (US 10,362,057 B1), a method for a threat detection engine for analyzing DNS traffic for potential threats that includes threat profiles that include characteristics of network threats associated with DNS and when a DNS message includes a characteristic 

D. Muddu et al. (US 10,904,270 B2), a system for a security platform that employs a variety techniques and mechanisms to detect security related anomalies and threats in a computer network environment and where the security platform is "big data" driven and employs machine learning to perform security analytics


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624